te eg een - | ) Hl
AO 245B (Rev. 02/08/2019) Nidgment i in a Criminal Petty Case (Modified) Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America , JUDGMENT IN A CRIMINAL CASE

Vv (For Offenses Committed On or After November 1, 1987)

Tomas Eduardo Salvador-Joaquin Case Number: 3: 19-mj-24596

 

Dana M. Grimes — teen

Defendant's Attarney

A at ce om

REGISTRATION NO. 92037298

THE DEFENDANT:
X] pleaded guilty to count(s) 1 of Complaint

DEC 12 2919

  

 

 

 

SOUTHERN DISTT SU
: . , THERN. ISTHICT
CL) was found guilty to count(s) FCT OF Cad UIFORNIA

 

after a plea of not guilty. ©
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s) .
LC) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

. a
me SERVED Oo days

xX Assessment: $10 WAIVED Fine: WAIVED
x] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents | in
‘the ‘defendant’s possession at the time of arrest upon their deportation or removal.

C1). Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, December 12, 2019
Date of Imposition of Sentence

CAB

HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy 3:19-mj-24596

 

 
